DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 8, 9, 11-13 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brittain et al. (US 6072498 A) in view of Leiby et al. (US 20200043223 A1).
Regarding Claim 1, Brittain teaches a data processing apparatus (Brittain Abst: A system to permit a designer to select the minimum scene refresh rate or animation redraw rate acceptable by the designer), comprising:
Brittain FIG1B.106: Rendering System; col4, ll62-64: selects the rendering subsystem (106a through 106g) to be used by the rendering system for the current vertexes via rendering option control line 116), each rendering stage having a respective initial rendering stage time allocation (Brittain col6, ll1-8: System 100 also sets the current rendering selection to the value specified as the general rendering option (step 152). In step 154 system 100 determines if any objects remain to be rendered. If no objects remain the process exits. If objects remain to be rendered, system 100 proceeds to step 156 and renders the object using the current rendering selection. System 100 calculates the refresh frame rate in step 158);
Brittain col5, ll36-43: The operation of the frame rate calculation step 158 can be seen in flowchart 158 in FIG. 2c. The rendering time for each remaining object in the scene is summed in step 178. The effective frame rate of the scene is calculated in step 180. Using the previous rendering times for each object, the system can predict the frame rate of the scene and reduce the rendering quality of the remaining objects in the scene in attempting to maintain the frame rate specified by the user), whether a total time period for rendering the given image frame by the rendering circuitry will exceed an associated image frame rendering time allocation for the given image frame (Brittain col5, ll8-16: In step 160, the refresh frame rate is compared with a threshold frame rate specified by the user (as described in more detail below in connection with FIG. 3). If the refresh frame rate falls below the threshold frame rate 
Brittain col5, ll26-31: Modifying any object, or changing the current selection of objects invalidates the stored rendering time for the object, and the rendering time required for that object must be measured anew. If the object has been modified, or the selection changed by the user, a changed object flag is set in step 168; col5, ll40-43: Using the previous rendering times for each object, the system can predict the frame rate of the scene and reduce the rendering quality of the remaining objects in the scene in attempting to maintain the frame rate specified by the user).
Brittain does not explicitly teaches a prediction circuitry and an allocation circuitry. However, Leiby discloses techniques for adjusting a prediction level and a throttle level, as frames are being rendered on a head-mounted display (HMD), therefore is analogous to the present patent application. Leiby teaches a prediction circuitry and an allocation circuitry (Leiby [0025] from left to right on the GPU timeline 108. The GPU timeline 108 also shows the rendering workloads 112 of a compositor 114; [0035] At 124, the compositor 114 may adjust a prediction level 126 and/or a throttle level 128 in accordance with the rendering performance of the application 104).

Doing so would mitigate unwanted visual artifacts that can manifest in the images presented on the HMD when the application's performance degrades (e.g., when the application fails to make frame rate).

Regarding Claim 2, Brittain in view of Leiby teaches the data processing apparatus of claim 1, and further teaches in which the allocation circuitry is configured to vary the respective initial rendering stage time allocation for one or more of the rendering stages which are not yet completed in respect of the given image frame by shortening the respective initial rendering stage time allocation for each of the one or more rendering stages which are not yet completed and which have not yet started (Brittain col5, ll3-15: In step 154 system 100 determines if any objects remain to be rendered. If no objects remain the process exits. If objects remain to be rendered, system 100 proceeds to step 156 and renders the object using the current rendering selection. System 100 calculates the refresh frame rate in step 158. In step 160, the refresh frame rate is compared with a threshold frame rate specified by the user (as described in more detail below in connection with FIG. 3). If the refresh frame rate falls below the threshold frame rate specified by the user, the adaptive degradation controller 

Regarding Claim 3, Brittain in view of Leiby teaches the data processing apparatus of claim 1, and further teaches in which the allocation circuitry is configured to select one or more rendering stages from the rendering stages which are not yet completed in respect of the given image frame and to shorten the respective initial rendering stage time allocation for the one or more selected rendering stages (Leiby [0018]  When the throttle level is increased independently of prediction level increases, the throttle level may be increased based on a determination that a number of over-presented frames, out of a past M rendered frames (M being any suitable number), meets or exceeds a threshold number of over-presented frames. Here, an over-presented frame is a frame that was used more than the target number of times for the current throttle level. For instance, the first throttle level may cause the compositor to throttle the frame rate of the application to match the refresh rate of the HMD, meaning that an individual frame is targeted to be used once (a first target number of times) to present a corresponding image on the HMD). Same motivation as Claim 1 applies here.

Regarding Claim 4, Brittain in view of Leiby teaches the data processing apparatus of claim 3, and further teaches in which the allocation circuitry is configured to select one or more rendering stages from the rendering stages which are not yet completed in respect of the given image frame according to a random selection from the one or more rendering stages which are not yet completed and which have not yet Leiby [0018]  When the throttle level is increased independently of prediction level increases, the throttle level may be increased based on a determination that a number of over-presented frames, out of a past M rendered frames (M being any suitable number), meets or exceeds a threshold number of over-presented frames).

Regarding Claim 8, Brittain in view of Leiby teaches the data processing apparatus of claim 1, and further teaches in which the prediction circuitry is configured to predict whether the total time period for rendering the given image frame by the rendering circuitry will exceed the associated image frame rendering time allocation for the given image frame in dependence upon a prediction of whether the rendering of at least one rendering stage of the plural successive rendering stages of the given image frame by the rendering circuitry will exceed the initial rendering stage time allocation for the rendering stage (Brittain col5, ll16-25: The operation of the rendering step 156 can be seen in flowchart 156 in FIG. 2b. The rendering system checks the scene to determine if the entire scene has been rendered in step 164. If the scene is completely rendered, step 156 terminates. If objects remain to be rendered, the rendering system determines if any objects have been modified since they were last rendered, or if they are no longer selected by the user, in step 166. The system stores the rendering time for each object to assist in predicting the frame rate for the system).

Regarding Claim 9, Brittain in view of Leiby teaches the data processing apparatus of claim 1, and further teaches in which the prediction circuitry is configured to predict whether the total time period for rendering the given image frame by the Leiby [0028] The compositor 114 is configured to predict pose data (e.g., a set of poses) of the HMD 100 at a time in the future, and to provide this predicted pose data to the application 104 in order to inform the application 104 regarding how to render a next frame 106 in the series of frames 106 in accordance with the user's 102 predicted head position/pose; [0076] sensors suitable for detecting motion, correcting error associated with IMU 526, or some combination thereof. Based on the measurement signals such motion-based sensors, such as the IMU 526, may generate calibration data indicating an estimated position of HMD 500 relative to an initial position of HMD 500).

Regarding Claim 11, Brittain in view of Leiby teaches the data processing apparatus of claim 1, and further teaches in which the allocation circuitry is configured to select one or more rendering stages in respect of a next image frame responsive to the prediction circuity and to vary the respective initial rendering stage time allocation for the one or more selected rendering stages in respect of the next image frame so as to shorten a total time period for rendering the next image frame by the rendering circuitry (Brittain col5, ll56-65: illustrated in flow chart 151 in FIG. 2d, step 156 is postponed until after step 160. The time required to render the scene is predicted by the 

Regarding Claim 12, Brittain in view of Leiby teaches the data processing apparatus of claim 11, and further teaches in which in response to a prediction that the rendering of a given rendering stage of the plural successive rendering stages of the given image frame by the rendering circuitry will exceed the initial rendering stage time allocation for the given rendering stage, the allocation circuitry is configured to select a rendering stage in respect of the next image frame having a same type of rendering operation as the given rendering stage (Brittain col5, ll56-65: The rendering subsystem to be used (106a-106g) is then selected based on the anticipated rendering time for the current frame which is assumed to be the same as the time consumed in rendering the previous frame. The rendering takes place in step 156 using the selection made in steps 160 and 162).

Regarding Claim 13, Brittain in view of Leiby teaches the data processing apparatus of claim 1, and further teaches in which the respective initial rendering stage time allocation is set in advance for each rendering stage for the given image frame in dependence upon a type of rendering operation associated with the rendering stage (Brittain Claim 1. automatically selecting a second submodule to render a second object in the scene such that said rate of entirely rendering the scene is above a predetermined rate; col6, ll1-3: automatically selecting a second submodule to render a second object in the scene such that said rate of entirely rendering the scene is above a 

Regarding Claim 17, Brittain in view of Leiby teaches the data processing apparatus of claim 1, and further teaches in which the rendering circuitry comprises at least one of a graphics processing unit and a central processing unit (Brittain FIG1B.20: CPU; FIG1B.102: Graphic System).

Regarding Claim 18, Brittain in view of Leiby teaches a data processing method (Brittain Abst: A system to permit a designer to select the minimum scene refresh rate or animation redraw rate acceptable by the designer; Claim 2. A method for selectively varying presentation quality of a scene that is displayed by a three dimensional rendering system), comprising:
The metes and bounds of the limitations of the method claim substantially correspond to the system claim as set forth in Claim 1; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claim 19, Brittain in view of Leiby teaches a machine-readable, non-transitory storage medium which stores computer software which, when executed by a computer, causes the computer to perform a data processing method (Brittain Abst: A system to permit a designer to select the minimum scene refresh rate or animation redraw rate acceptable by the designer; Claim 13. The apparatus recited in claim 12, in 
The metes and bounds of the limitations of the medium claim substantially correspond to the system claim as set forth in Claim 1; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Claim(s) 5-7, 10 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brittain et al. (US 6072498 A) in view of Leiby et al. (US 20200043223 A1) further in view of Li et al. (Time-Critical Multiresolution Volume Rendering using 3D Texture Mapping Hardware-2002).
Regarding Claim 5, Brittain in view of Leiby teaches the data processing apparatus of claim 3, but does not teach the claimed limitation therein. 
However, Li discloses a LOD selection algorithm for multiresolution volume rendering using 3D texture mapping hardware, therefore is analogous to the present patent application. Li teaches in which the allocation circuitry is configured to select the one or more rendering stages from the rendering stages which are not yet completed in respect of the given image frame in dependence upon a priority rating (Li pp34, col1:  from left to right on the GPU timeline 108. The GPU timeline 108 also shows the In the following, we show that our algorithm can successfully allocate more time to render subvolumes that are considered more important. We note that our algorithm can easily incorporate other importance functions as well).

Doing so would be able to control the rendering speed with less than 10% of error from the user’s target frame rate.

Regarding Claim 6, Brittain in view of Leiby further in view of Li teaches the data processing apparatus of claim 5, and further teaches in which the priority rating is dependent upon whether the rendering stage has not yet started in respect of the given image frame (Li pp31, col1: Second, we keep track of the amount of time that has been spent, and the importance values for the remainder of the subvolumes; Finally, we allocate a share of the remaining rendering time to the next subvolume based on its relative importance, and then choose the LOD that has the predicted rendering time closest to the allocated time budget). Same motivation as Claim 5 applies here.

Regarding Claim 7, Brittain in view of Leiby further in view of Li teaches the data processing apparatus of claim 5, and further teaches in which the priority rating is dependent upon a type of rendering operation associated with each of the rendering stages (Li pp31, col2: In essence, our run-time profiling and prediction consist of two parts: texture loading time prediction and slice rendering time prediction). Same motivation as Claim 5 applies here.

Regarding Claim 10, Brittain in view of Leiby teaches the data processing apparatus of claim 1, but does not teach the claimed limitation therein. Li teaches in which the allocation circuitry is configured to vary the respective initial rendering stage time allocation for a rendering stage which is not yet completed in dependence upon a difference between a total time period predicted by the prediction circuitry for rendering the given image and the associated image frame rendering time allocation for the given image frame (Li pp32, col1: since in our performance model both the total geometry processing time and the rasterization time for a LOD of a subvolume is linearly proportional to the number of slices in the subvolume, and the sizes of subvolumes in the volume do not vary dramatically; pp32, col2: Every time when a subvolume is rendered, we keep track how much time is left, denoted as Tb, and then redistribute it to the remaining k subvolumes). Same motivation as Claim 5 applies here.

Regarding Claim 14, Brittain in view of Leiby teaches the data processing apparatus of claim 1, but does not teach the claimed limitation therein. Li teaches in which the allocation circuitry is configured to allocate, prior to rendering of the given image frame by the rendering circuitry, the respective initial rendering stage time allocation for each rendering stage for the given image frame in dependence upon at least a type of rendering operation associated with the rendering stage (Li pp32, col1: To find the per voxel loading time tavg voxel, we perform profiling in the initialization stage of the program. After the texture objects are created, we call glBindTexture() for every texture object and force the graphics hardware to load the texture data to texture Same motivation as Claim 5 applies here.

Regarding Claim 15, Brittain in view of Leiby further in view of Li teaches the data processing apparatus of claim 14, and further teaches in which the allocation circuitry is configured to vary the respective initial rendering stage time allocation for the one or more rendering stages which are not yet completed by allocating to each of the one or more rendering stages another respective rendering stage time allocation responsive to the prediction circuity, the another respective rendering stage time allocation being different from the respective initial rendering stage time allocation previously allocated to that rendering stage for the given image frame by the allocation circuitry (Li pp32, col2: Assuming an importance function is available, our time budget allocation algorithm works as follows. Every time when a subvolume is rendered, we keep track how much time is left, denoted as Tb, and then redistribute it to the remaining k subvolumes vj, j = 1..k. Assuming that each subvolume vi has an importance value Ii, our algorithm calculates the time budget ti for the subvolume). Same motivation as Claim 5 applies here.

Regarding Claim 16, Brittain in view of Leiby teaches the data processing apparatus of claim 1, but does not teach the claimed limitation therein. Li teaches in which an image resolution for each rendering stage is dependent upon the respective rendering stage time allocation (Li pp35, col2: From the figure we can see that our time-critical algorithm can render areas that are closer to the gaze center with higher Same motivation as Claim 5 applies here.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMANTHA (Samantha (YUEHAN) WANG whose telephone number is (571)270-5011.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.